Case 19-65768-wlh        Doc 62     Filed 10/18/19 Entered 10/18/19 20:14:53              Desc Main
                                    Document     Page 1 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



 IN RE: STAR CHAIN, INC., ET AL.,                            CHAPTER 11
                                                             Jointly Administered Under
     Debtors.                                                CASE NO. 19-65768



                         DECLARATION OF OMER CASURLUK
                    IN SUPPORT OF DEBTOR’S FIRST DAY MOTIONS



       I, Omer Casurluk, declare under penalty of perjury the following:

1.     I am the Chief Executive Officer of Star Chain, Inc. (“Star Chain”). Star Chain is the entity

that manages the other business debtors in these jointly administered Chapter 11 cases, as well as

other entities that are not in bankruptcy. I am also an individual debtor in one of the jointly

administered Chapter 11 cases.

2.     As the Star Chain CEO, I am responsible for assisting in the management of Star Chain’s

operations, overseeing Star Chain’s liquidity management, and assisting with the restructuring

process of Star Chain and its related entities. I am familiar with the operations and financial affairs

of Star Chain and its related entities, including all of the debtors in these jointly administered

Chapter 11 cases.

3.     As directed by the Court at the October 4, 2019 hearing, I submit this declaration in support

of the Debtors’ Chapter 11 Petitions submitted on October 2, 2019, and their requests for relief

contained in certain “First Day” applications and motions filed on or shortly after that date (the

“First Day Motions”).
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 2 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 3 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 4 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 5 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 6 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 7 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 8 of 12
Case 19-65768-wlh   Doc 62   Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document     Page 9 of 12
Case 19-65768-wlh   Doc 62    Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document      Page 10 of 12
Case 19-65768-wlh   Doc 62    Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document      Page 11 of 12




                                   EXHIBIT A
Case 19-65768-wlh   Doc 62    Filed 10/18/19 Entered 10/18/19 20:14:53   Desc Main
                             Document      Page 12 of 12




                                   EXHIBIT A
